FILED
                            NOT FOR PUBLICATION                                 JUN 12 2013

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RONALD BOONE; et al.,                             No. 11-55705

              Plaintiffs - Appellants,            D.C. No. 2:09-cv-01894-GW-CW

  v.
                                                  MEMORANDUM*
CITY OF LOS ANGELES, a Public
Entity; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                              Submitted June 6, 2013**
                                Pasadena, California

Before: GOULD, N.R. SMITH, and NGUYEN, Circuit Judges.

       The Boones challenge (1) the district court’s decision to bifurcate the trial of

their claims into a liability phase and a damages phase, and (2) the district court’s

denial of their motion for a new trial. We affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       1. “The district court’s determination on bifurcation of trials is reviewed for

abuse of discretion.” Counts v. Burlington N. R.R., 952 F.2d 1136, 1139 (9th Cir.

1991). Rule 42(b) authorizes district courts to bifurcate a trial for any one of the

following reasons: (1) “convenience,” (2) “to avoid prejudice,” or (3) “to expedite

and economize.” Fed. R. Civ. P. 42(b). The Boones do not argue that the district

court bifurcated the trial for a reason Rule 42(b) does not authorize. Therefore, we

cannot find that the district court abused its discretion.

       The Boones instead argue that bifurcating the trial precluded them from

calling the coroner as a witness during the trial’s liability phase. However, they

cite no authority for the proposition that their inability to call a witness during a

certain trial phase makes the district court’s decision to bifurcate the trial an abuse

of discretion. Moreover, the record does not reflect that the Boones offered the

coroner’s testimony during the liability phase of the trial. Therefore, they cannot

challenge its exclusion on appeal. See United States v. Hayat, 710 F.3d 875, 894

(9th Cir. 2013) (“[A]n offer of proof is a prerequisite to challenging excluded

evidence . . . .”).

       2. The district court properly denied the Boones’ motion for a new trial after

“balanc[ing] and weigh[ing] the evidence based on the proper legal standard[].”

Desrosiers v. Flight Int’l of Fla. Inc., 156 F.3d 952, 957 (9th Cir. 1998) (quoting


                                           -2-
Pulla v. Amoco Oil Co., 72 F.3d 648, 656 (8th Cir. 1995)). Therefore, the Boones’

challenge to that decision fails, because they cannot show that there was “an

absolute absence of evidence to support the jury’s verdict.” Id. (quoting Pulla, 72

F.3d at 657).

      AFFIRMED.




                                        -3-